Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 54-76 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to WO 2019/009904 in view of prior art of record to KR 2018/0005525.
 WO 2019/009904 discloses the following claimed subject matter:
Re-claim 54, 74, 75, a print component comprising: a plurality of fluidic ejection die (220, 222), each including: an array of fluid actuators (206); and an array of memory elements (210),  each memory element a data bit having a bit value; a plurality of I/O pads to connect to a plurality of signal paths communicating operating signals for operating the print component, including a separate data pad for each fluidic ejection circuit and the pad shared by each fluidic ejection circuit  (see fire line, data address lines described in ¶ [0049], claim 1, fig.6);
a controllable selector (504, ¶ [0068], [0069]) connected in line with one of the signal paths via the I/O pads, the selector controllable to disconnect the corresponding signal path to the print component;

	
Re-claim 55, wherein the controllable selector connected in-line with the signal path between a first I/O pad and a second I/O pad to which the signal path is connected. (see WO 2019/009904; ¶ [0049]-[0056])

Re-claim 56, wherein the controllable selector comprising a controllable switch (see WO 2019/009904; ¶ [0049]-[0056]).

Re-claim 57, wherein the analog pad connected to an analog path, the controllable switch connected in line with the analog path, the control circuit to operate the controllable switch to disconnect the analog path to the print component to block the memory read of the print component. (see WO 2019/009904; ¶ [0049]-[0056])

Re-claim 58, the memory circuit including a second controllable switch, the control circuit to operate the second controllable switch to connect the analog path to the control circuit in response to a memory read, otherwise to operate the second controllable switch to disconnect the analog path to the control circuit. (see WO 2019/009904; ¶ [0049]-[0056])

Re-claim 59, wherein the I/O pads connected to a fire signal path, the controllable switch connected in-line with the fire signal path, the control circuit to operate the controllable switch to 

Re-claim 60, wherein the controllable selector comprising a multiplexer (see flip-flops, WO 2019/009904; ¶ [0074]) , the analog pad connected to an analog path, the multiplex connected in-line with the analog path, the control circuit to operate the multiplexer to disconnect the analog path to the print component to connect the analog path to the control circuit in response to a memory read, otherwise to connect the analog path to the print component. (see  also KR 2018/0005525; ¶ [0049])

Re-claim 70, wherein the memory component and control circuit being on a same die. (See WO 2019/009904; claim 14)

Re-claim 71, wherein the memory component comprising and array of memory cells storing the memory values. (See WO 2019/009904; ¶ [0074])

Re-claim 73, wherein the memory values of the memory circuit to supplement the array of memory elements. (See WO 2019/009904; ¶ [0074])

WO 2019/009904, however, does not specifically disclose the I/O pad includes an analog pad and it provides an analog signal to the analog pad to provide an analog electrical value at the analog pad representing stored memory values selected by the memory read.
KR 2018/0005525 discloses the memory array (SRAM 100) comprising an I/O pad (500) includes an analog pad and providing an analog signal to the analog pad to provide an analog electrical value at 
Since both WO 2019/009904 and KR 2018/0005525  are in the same field of endeavor of reading/writing modified data into local memory cell, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the analog signal to the analog pad  as taught by KR 2018/0005525 for the purpose of allowing analog to be written to and read from the SRAM, without the need for additional ADCs and DACs, thereby to reduce the energy consumed by the conversion process. (¶ [0086], [0088])
KR 2018/0005525 further discloses:
Re-claim 61, wherein the analog electrical value on the analog pad being a voltage level when the memory read comprises a forced current signal on the analog pad. (See KR 2018/0005525; ¶ [0066]-[0074]) 

Re-claim 62, wherein the analog electrical value on the analog pad being a current level when the memory read comprises a forced voltage signal on the analog pad. (See KR 2018/0005525; ¶ [0066]-[0074])

Re-claim 63, wherein in response to a sequence of operating signals on the I/O pads representing a memory write, the control circuit to update the stored memory values identified by the memory write. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 64, wherein the print component having memory elements, with each memory element having a bit value, each memory value of a portion of the memory values of the memory component corresponding to a different one of the memory elements, where the memory value may be 

Re-claim 65, wherein the control circuit to adjust the analog signal such that the analog electrical value on the analog pad represents an expected analog electrical value corresponding to the stored memory values selected by the memory read. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 66, wherein the control circuit to adjust a current level of the first analog signal to adjust a current level at the analog pad to an expected current level when the memory read comprises a forced voltage on the analog pad. (See KR 2018/0005525; ¶ [0066]-[0074])

Re-claim 67, wherein the control circuit to adjust a current level of the first analog signal to adjust a voltage level at the analog pad to an expected voltage level when the memory read comprises a forced current on the analog pad. (See KR 2018/0005525; ¶ [0066]-[0074])

Re-claim 68, wherein the analog pad being an analog sense pad. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 69, wherein the analog pad connected to an analog sense circuit. (See KR 2018/0005525; ¶ [0048]-[0069])

Re-claim 72, wherein the memory component comprising a lookup table of the memory values. (shown as SRAM 100; KR 2018/0005525, ¶ [0088])


Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2015/0243362 A1 to Nigam et al.
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853